Title: To Thomas Jefferson from Bernard Smith, 13 July 1807
From: Smith, Bernard
To: Jefferson, Thomas


                        
                            Sir.
                            Washington July 13. 1807.
                        
                        Having understood that the office of Secretary of the Territory of Orleans is vacant, I respectfully solicit
                            that appointment, and beg leave to assure your Excellency that should I be so fortunate as to obtain it, the summit of my
                            ambition would ever be (by a faithful & diligent discharge of the duties thereof) to merit your approbation.
                        I have ventured to make this application unsupported by a particular recommendation, and am therefore
                            apprehensive that it may be considered presumptuous in me—I have however been encouraged to take this liberty from a
                            belief that (obscure as I am) my character is not altogether unknown to your Excellency, as I have already had the honor
                            to present to you some testimonials respecting it, particularly a document signed by Messrs. Condit & Kitchell of
                            the United States Senate.
                        I have the honor to be with profound respect & consideration Your Excellency’s most obedt. &
                            faithful Servt.
                        
                            Bernard Smith.
                            of the Dept. of State.
                        
                    